c




                 THE     ATTORNEY                   GENE&CAL
                                OF      -WAS
                               AUSTIN    ~~.TEXAS


                                May 10, 1961


    Mr. George William Fryer     Opinion No. WW-1051
    County Attorney
    Freestone County             Re:     Whether the County Conunis-
    Fairfield, Texas                     sloners' Court is legally
                                         obligated to insure and pay
                                         insurance premiums to pro-
                                         vide hospitalization insur-
                                         ance to the county school
    Dear Mr. Fryer:                      superintendent.
              You have requested our opinion as to whether the
    Commissioners' Court is legally obligated to provide hospi-
    talization Insurance to the County Superintendent. Further,
    if such expenditures are legal, you are desirous of knowing
    whether the Commissioners I Court may be compelled to make
    the same.
              House Bill 838, Acts of the 56th Legislature,
    Regular Session, 1959, Chapter 268, page 585, codified as
    Article 2372h-2, Vernon's Civil Statutes, reads as follows:
                  "The Commissioners Court of any
             county may adopt any insurance plan,
             as they deem necessary, to provide
             hospitalization insurance to any coun-
             ty official, deputy, assistant, and/or
             any other county employee. Acts 1959,
             56th Leg., p. 585, ch. 268, S 1."
              Apparently, it is through the authority given by
    this statute that the County Commissioners' Court of Free-
    stone County has adopted the hospitalization insurance plan
    under which the County Superintendent seeks insurance
    coverage. The controlling issue is the county employment
    status of the County Superintendent. Is he a county official,
    deputy, assistant, and/or any other county employee?
              The county school systems have various methods of
    paying County School Superintendent's salaries and expenses
    under Article 2700, Vernon's Civil Statutes, and in no
Mr. George William Fryer, Page 2 WW-1051

instance are they paid by the Commissioners' Court. The
Commissioners' Court has no control over the selection,
pay, or duties of the County School Superintendent of
Public Instruction. Such an official is paid through
Available School Funds. The salaries and duties m
prescribed by the State Legislature.
          Article 2693, Vernon's Civil Statutes, describes
the general duties of the County School Superintendent as
follows:
               "The county superintendent shall
          approve all vouchers legally drawn
          against the school fund of his county.
          He shall examine all the contracts
          between the trustees and teachers of
          his county, and if, in his judgment,
          such contracts are proper, he shall
          approve the same; provided, that in
          considering any contract between a
          teacher and trustees he shall be author-
          ized to consider the amount of salary
          promised to the teacher. He shall dis-
          tribute all school blanks and books to
          the officers and teachers of the public
          schools, and shall make such reports to
          the State Superintendent Btate Commis-
          sioner of Educatiog as may be required
          by that officer. He shall discharge
          such other duties as may be prescribed
          by the State Superintendent. Acts 1905,
          p. 263."
          Article 2690, Vernon's Civil Statutes , is of the
same general tenor. While the County School Superintendent
is elected by eligible voters of his county, he is in fact
an officer of the State. Webb County v. Board of School
Trustees, 95 Tex. 131, 65 S.W. 878 (1901). In this case the
court held that the County School Superintendent, in the per-
formance of his duty to apportion the school fund, Is not
subject to the jurisdiction of the Commissioners' Court, but
to the State Superintendent.
          As the County School Superintendent renders no
services to the county as such, receives no salary from the
.   .




        Mr. George William Fryer, Page 3 WW-1051


        county and Is not subject to the jurisdiction of the
        Commissioners' Court, he is not in fact a county official,
        deputy, assistant, and/or other county employee within the
        meaning of Article 2372h-2, Vernon's Civil Statutes. There-
        fore it is our opinion that the Commissioners Court of
        Freestone County is not legally obligated to provide hospi-
        talization insurance to the County Superintendent.
                  In view of our answer to your first question,
        it is not necessary for us to answer the remaining questions.

                                  SUMMARY

                     Since the County School Superintendent
                     of Public Instruction is not included
                     in the county officials and employees
                     provided for in Article 2372h-2,
                     Vernon's Civil Statutes, the commis-
                     sioners Court is not legally obli-
                     gated to provide hospitalization in-
                     surance to him.
                                     Yours very truly,
                                     WILL WILSON
                                     Attorney General of Texas




                                            Assistant
        SAW:afg:cm
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        L. P. Lollar
        Mary K. Wall
        F. C. Jack Goodman
        William H. Pool, Jr.
        REVIEWED FOR THE ATTORNEY GENERAL
        BY: Morgan Nesbitt